Citation Nr: 1817625	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
1. Whether new and material evidence has been received to permit reopening the claim of entitlement to service connection for joint pain. 

2. Entitlement to service connection for joint pain to include left shoulder and bilateral hip disability.

3. Whether new and material evidence has been received to permit reopening the claim of entitlement to service connection for memory loss. 

4. Entitlement to service connection for a disability manifested by memory loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1967 to December 1969. He received a number of medals and accolades, including the Combat Infantryman Badge, the Bronze Star Medal, and the Army Commendation Medal. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

The issues of entitlement to service connection for joint pain and entitlement to service connection for a disability manifested by memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence received since the March 2006 rating decision denying service connection for joint pain is neither cumulative nor redundant of the evidence of record at the time of the March 2006 final decision, and raises a reasonable possibility of substantiating the claim as it relates to an unestablished fact. 

2. Evidence received since the March 2006 rating decision denying service connection for memory loss is neither cumulative nor redundant of the evidence of record at the time of the March 2006 final decision, and raises a reasonable possibility of substantiating the claim as it relates to an unestablished fact.



CONCLUSIONS OF LAW

1. The March 2006 rating decision that denied service connection for both joint pain and memory loss is final. 38 U.S.C. §§7104(b); 7252 (2012).

2. As evidence received since the March 2006 final rating decision is new and material, the criteria for reopening the previously-denied claims for service connection for joint pain and memory loss have been met. 38 U.S.C. §§ 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria

Generally, an unappealed AOJ denial is final under 38 U.S.C. § 7105(c). A claim for service connection may be reopened, however, if new and material evidence is received. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991). Per 38 C.F.R. § 3.156, "new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim." 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has been awarded the Combat Infantryman Badge for combat service in Vietnam. Therefore, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran. The Federal Circuit has held that the presumption found in 38 U.S.C. § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a)(2012); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

Joint Pain

The Veteran filed his original claim for service connection for joint pain in September 2005. See September 2005 Statement in Support of Claim. In January 2006, he underwent a VA examination for a mental health disorder; during this examination, the examiner also diagnosed the Veteran with arthritis of the hips and shoulders. See January 2006 VA Examination. However, nothing else was provided by the Veteran in the form of medical records or even lay statements. Thus, the AOJ denied the Veteran's claim for service connection for joint pain in a March 2006 rating decision, indicating that service medical records do not show treatment or a diagnosis for joint pain. See March 2006 Rating Decision. The Veteran was provided notice of this decision and his appellate rights by letter dated March 17, 2006. However, the Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the decision. This decision, therefore, is final. 38 U.S.C. §§7104(b); 7252 (2012).

The Veteran's service treatment records (STRs), associated with the record in November 2014, note that the Veteran complained of pain in his back around the left scapula in January 1968. See November 2014 STR - Medical. An entry in the STRs also notes that in September 1968, the Veteran slipped going down the side of a mountain and sustained injury to his left leg and knee. Id. 

Moreover, evidence submitted since the March 2006 final AOJ rating decision includes medical treatment records from a Texas VA facility. See May 2010 Medical Treatment Record - Government Facility. This record includes the Veteran's commentary from a visit that took place in February 2011 regarding aches and pains in his knees, ankles, and right elbow, as well as intermittent hip pain. Id. The doctor's assessment included a notation speculating that the Veteran has "probable early degenerative joint disease in [his] hips," and that he has shoulder pain intermittently. Id. A list of the Veteran's ailments provided with the records, though undated, indicates that the Veteran has pain in his joints involving the shoulder region. Id. Further medical documentation reveals osteoarthritis as one of the diseases listed under the Veteran's "problem list." See September 2012 CAPRI Records. The Veteran has also submitted documentation linking arthritis and diabetes, the latter of which the Veteran is presently service-connected for. See August 2017 Correspondence. Furthermore, the Veteran served as Infantry Airborne and has reported jumping out of helicopters.

The Board finds that the information provided and evidence associated with the Veteran's claims file is sufficient to permit reopening his claim for entitlement to service connection for joint pain. Specifically, the STRs noting that the Veteran fell down a mountain and was injured provide a plausible in-service event. His additional duties included jumping out of helicopters. Furthermore, the Veteran's VA medical records have "problem lists" that note osteoarthritis and joint pain, which VA can verify with a VA examination. Therefore, the Board finds that the evidence of record that has been submitted since March 2006 pertaining to the Veteran's joint pain is new and material, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. As such, the Board will permit reopening the claim.  




Memory Loss

The Veteran filed his original claim for service connection for memory loss in September 2005. See September 2005 Statement in Support of Claim. In a January 2006 VA Examination, the examiner noted that the Veteran's memory "seems to be good, both remote and recent." See January 2006 VA Examination. No further medical documentation or lay statements were provided by the Veteran, and so the AOJ denied the Veteran's claim for service connection for memory loss in a March 2006 Rating Decision. See March 2006 Rating Decision. The AOJ indicated that service medical records do not show treatment or a diagnosis for memory loss, and so due to the lack of information, the AOJ denied the claim. Id. The decision subsequently became final, as the Veteran did not timely file a notice of disagreement or submit new and material evidence within one year of the March 17, 2006 notice of decision.

Evidence submitted since the March 2006 final AOJ rating decision includes medical treatment records from a Texas VA facility. See May 2010 Medical Treatment Record - Government Facility. A list of the Veteran's ailments provided with the records, while undated, indicates that the Veteran has memory loss. Id.; see also December 2016 CAPRI Records. During a June 2005 Agent Orange examination, the examiner noted memory loss under the "impressions" section. See September 2012 CAPRI Records. The Board finds these notations to be sufficient enough to constitute new and material evidence, as they raise the reasonable possibility of substantiating the claim by providing evidence of the Veteran's loss of memory, despite it not being a formal diagnosis. Thus, the Board will permit reopening the claim. 



ORDER

The application to reopen the claim for entitlement to service connection for joint pain is granted. To this extent only, the appeal is granted.

The application to reopen the claim for entitlement to service connection for memory loss is granted. To this extent only, the appeal is granted.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Board notes that the Veteran's private medical records and VA treatment records have only been provided through November 2016. The Board therefore requests that additional medical documentation be provided through the present date. 

Furthermore, the Board seeks additional information to more fully develop the Veteran's claims. Specifically, the Board shall remand these issues for VA examinations and requests that an examiner provide a diagnosis, if any, for the Veteran's joint pain and memory loss, as well as an opinion as to whether or not these disabilities are etiologically related to the Veteran's service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall associate the Veteran's most recent medical treatment records with his file, specifically those records from November 2016 to the present.

2. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his joint pain. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a diagnosis relating to his joint pain including left shoulder and bilateral hips and whether such disability is the result of an in-service event during the time period from December 1967 to December 1969, to include the Veteran falling down a mountain and jumping out of helicopters during service. 

The examiner should elicit a history from the Veteran a description of the rigors of his duties as an Airborne Infantryman during combat, including any injuries incurred during combat or contemporaneous to combat which should be accepted as true although not documented unless there is clear and convincing evidence to the contrary.  

The examiner offer diagnoses for the claimed joint pain disability including any disability involving the left shoulder and hips.  For each disability, offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such disability is related to the Veteran's military service or caused or aggravated beyond the normal progress of the disorder by one or more of the Veteran's service-connected disabilities. 

In offering any opinion, the examiner must consider the following:

* the Veteran's account of falling down a mountain during service which is documented in the STRs;
* the Veteran's description of the rigors and any injuries while engaged in combat which are not expected to be documented;
* the statements made by the Veteran at separation wherein the Veteran provided on his Report of Medical History that he suffers from swollen or painful joints; 
* the Veteran's separation examination, noting no abnormalities;
* The Veteran's complaints of aches and pain in his knees, ankles, elbow, and hip; and
* the documentation submitted by the Veteran linking arthritis and diabetes. See August 2017 Correspondence.

The rationale for any opinion offered should be provided.

3. The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his memory loss. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The examiner should specifically indicate whether the Veteran has a diagnosis for a disability relating to his memory loss and whether such disability is the result of an in-service event during the time period from December 1967 to December 1969. The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or higher probability) that any such memory loss is related to the Veteran's military service or aggravated by one or more of the Veteran's service-connected disabilities. 

In offering any opinion, the examiner must consider the following:

* the Veteran's separation examination, noting no abnormalities;
* the Veteran's medical records, noting memory loss under the "impressions" or "problem list" sections; and
* the Veteran's combat service.

The rationale for any opinion offered should be provided.

4. Thereafter, readjudicate the claims. If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


